DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

March 7, 2014

FROM:

Cindy Mann
Director

SUBJECT:

Final Rule and Payment Notice: Basic Health Program

Today the Centers for Medicare & Medicaid Services (CMS) put on display at the Federal Register
the final rule for the Basic Health Program (BHP) and the final funding methodology for BHP
program year 2015 that will be used to calculate the federal BHP payment rates for states in
2015.
The BHP is an optional program, created by the Affordable Care Act that states can implement
to provide health coverage to individuals with incomes up to 200 percent of the federal poverty
level (FPL). In states that implement BHP, enrollees will receive health care coverage through
the state’s BHP instead of receiving the premium tax credit (PTC) and cost-sharing reductions
(CSRs) to purchase coverage in the Marketplace. States will, as currently proposed, receive 95
percent of the PTC and 95 percent of the CSRs that the individual would have received had he or
she enrolled in coverage offered through the Marketplace.
The two Federal Register notices and additional information about BHP is available online at
http://www.medicaid.gov/Basic-Health-Program/Behavioral-Health-Program.html.

